DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed 18 March 2021.  Claims 1-11 and 21-29 are currently under consideration.  The Office acknowledges the amendments to claims 1, 3, 6, and 11, as well as the cancellation of claims 12-20, and the addition of new claims 21-29.

Claim Objections
Claims 27 and 28 are objected to because of the following informalities: 
Claim 27: in lines 1-2, “in” should apparently read --is in--.
Claim 28: in the middle of line 2 after “mask,” the period should apparently be deleted.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21 and 26-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation “the nose clip member.”  There is insufficient antecedent basis for this limitation in the claim.  For sake of compact prosecution, this has been taken herein to be the same as the nose clip.
Claim 26 recites the limitations "the masking housing" in line 4 and “the breath sampling mask” in line 9 and line 12.  There is insufficient antecedent basis for these limitations in the claim.  For sake of compact prosecution, these have been taken herein to be the same as the previously recited mask housing and gas sampling mask.
Claims 27-29 are rejected by virtue of their dependence upon claim 26.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Schindhelm et al. (U.S. Pub. No. 2014/0364758 A1; hereinafter known as “Schindhelm”), in view of Sherwood (U.S. Pub. No. 2016/0109440 A1).
Regarding claim 1, Schindhelm discloses a breath sensing system (Abstract; Figs. 3-16) comprising a breath sampling mask comprising a mask housing configured to cover a portion of the face of a patient, the mask housing defining a breath receiving chamber (Figs. 5-16; [0069]; [0088]), and a chemical sensor element in fluid 
Regarding claim 2, the combination of Schindhelm and Sherwood discloses the invention as claimed, see rejection supra, and further discloses circuitry for generating signals from the discrete binding detectors (Schindhelm: [0025], [0028], [0129]-[0131]; Sherwood: [0009], [0050], [0054]-[0057]).
Regarding claim 4, the combination of Schindhelm and Sherwood discloses the invention as claimed, see rejection supra, and Schindhelm further discloses a sensor comprising one or more of a temperature sensor, a heart rate sensor, and a blood pressure sensor ([0095]; [0108]; [0111]).

Regarding claim 6, the combination of Schindhelm and Sherwood discloses the invention as claimed, see rejection supra, and further discloses a removable breath sample container disposed within the breath receiving chamber (Schindhelm: [0096]-[0097]; Sherwood: [0005]).
Regarding claim 7, the combination of Schindhelm and Sherwood discloses the invention as claimed, see rejection supra, and Schindhelm further discloses a gas outflow conduit in fluid communication with the breath receiving chamber ([0088]; [0118]; [0124]).
Regarding claims 8-10, the combination of Schindhelm and Sherwood discloses the invention as claimed, see rejection supra, and further discloses a chemical sensor holder configured to allow removable mounting of a chemical sensor element, wherein the chemical sensor holder is disposed within the breath receiving chamber, and a chemical sensor holder housing in fluid communication with the breath receiving chamber, wherein the chemical sensor element is disposed within the chemical sensor holder housing (Schindhelm: [0096]-[0097]; Sherwood: [0058], [0064]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Schindhelm and Sherwood as applied to claim 1 above, and further in view of Nair (U.S. Pub. No. 2015/0217075 A1).  The combination of Schindhelm and Sherwood discloses the invention as claimed, see rejection supra, but fails to disclose a nose clip for helping to secure the breath sampling mask to the face of a patient.  Nair discloses a breath sensing system (Abstract; Fig. 4) comprising a breath sampling mask with a nose clip 56 in order to better conform and situate the mask to the patient’s face ([0020]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Schindhelm and Sherwood with a nose clip, as taught by Nair, in order to better conform and situate the mask to the patient’s face.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Schindhelm and Sherwood as applied to claim 1 above, and further in view of Allsworth et al. (U.S. Pub. No. 2017/0303822 A1; hereinafter known as “Allsworth”).  The combination of Schindhelm and Sherwood discloses the invention as claimed, see rejection supra, but fails to disclose a filter in fluid communication with a one-way airflow valve.  Allsworth discloses a breath sensing system (Abstract; Fig. 2) comprising a breath sampling mask 30 with a filter 24 in fluid communication with a one-way airflow valve 80 in order to prevent cross-contamination ([0103]; [0131]; [0138]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the .

Claims 22, 23, and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Tovey (U.S. Pub. No. 2010/0087749 A1), in view of Sherwood and Baba et al. (U.S. Pub. No. 2018/0228400 A1; hereinafter known as “Baba”).
Regarding claim 22, Tovey discloses a breath sensing system (Abstract; Figs. 1, 5, 6) comprising a breath sampling mask comprising a mask housing 10 configured to cover a portion of the face of a patient, the mask housing defining a breath receiving chamber ([0016]; [0058]), and a chemical sensor element 13/23 in fluid communication with the breath sampling mask, wherein the chemical sensor element interfaces with a breath sample collected through the breath sampling mask ([0058]; [0060]; [0063]; [0066]).  Tovey fails to expressly disclose that the chemical sensor element comprises a plurality of discrete binding detectors, each binding detector comprising a graphene varactor, as well as a dividing wall isolating the breath receiving chamber into a nasal chamber and a mouth chamber; Tovey does teach a plurality of discrete biochemical sensors/detectors.  Sherwood discloses a breath sensing system (Abstract; Figs. 1, 11, 12) comprising a chemical sensor element that interfaces with a collected breath sample, wherein the chemical sensor element comprises a plurality of discrete binding detectors, each binding detector comprising a graphene varactor, in order to detect different analytes or to normalize data reflective of analytes that are present ([0005]; [0009]-[0010]; [0035]-[0037]; [0046]; [0051]-[0055]; [0058]; [0064]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
The combination of Tovey and Sherwood fails to disclose a dividing wall isolating the breath receiving chamber into a nasal chamber and a mouth chamber.  Baba discloses a breath sensing system (Abstract; Figs. 1-3) comprising a breath sensing mask 10 comprising a mask housing that defines a breath receiving chamber 60 and further comprises a dividing wall 52 isolating the breath receiving chamber into a nasal chamber 50 and a mouth chamber 70 in order to guide exhaled air from the nose and the mouth of the patient to a chemical sensor element 13 ([0036]-[0037]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tovey and Sherwood with the dividing wall taught by Baba in order to guide exhaled air from the nose and the mouth of the patient to the chemical sensor element.
Regarding claim 23, the combination of Tovey, Sherwood, and Baba discloses the invention as claimed, see rejection supra, and Tovey further discloses a one-way airflow valve 37 in fluid communication with the nasal chamber and an area outside of the mask housing, the one-way airflow valve only allowing a flow of air from the area outside the mask housing into the nasal chamber ([0021]; [0068]).
Regarding claim 26, Tovey discloses a breath sensing system (Abstract; Figs. 1, 5, 6) comprising a gas sampling mask comprising a mask housing 10 configured to cover a portion of the face of a patient, the mask housing defining a nasal chamber ([0016]; [0058]), a one-way airflow valve 37 in fluid communication with the nasal 13/23 in fluid communication with the breath sampling mask, wherein the chemical sensor element interfaces with a breath sample collected through the breath sampling mask ([0058]; [0060]; [0063]; [0066]).  Tovey fails to expressly disclose that the chemical sensor element comprises a plurality of discrete binding detectors, each binding detector comprising a graphene varactor, as well as the mask housing defining a nasal chamber and a mouth chamber with a dividing wall isolating the nasal chamber from the mouth chamber; Tovey does teach a plurality of discrete biochemical sensors/detectors.  Sherwood discloses a breath sensing system (Abstract; Figs. 1, 11, 12) comprising a chemical sensor element that interfaces with a collected breath sample, wherein the chemical sensor element comprises a plurality of discrete binding detectors, each binding detector comprising a graphene varactor, in order to detect different analytes or to normalize data reflective of analytes that are present ([0005]; [0009]-[0010]; [0035]-[0037]; [0046]; [0051]-[0055]; [0058]; [0064]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tovey with a plurality of discrete binding detectors, each comprising a graphene varactor, as taught by Sherwood, in order to detect different analytes or to normalize data reflective of analytes that are present.
The combination of Tovey and Sherwood fails to disclose the mask housing defining a nasal chamber and a mouth chamber with a dividing wall isolating the nasal chamber from the mouth chamber.  Baba discloses a breath sensing system (Abstract; 10 comprising a mask housing that defines a nasal chamber 50 and a mouth chamber 70 with a dividing wall 52 isolating the nasal chamber 50 from the mouth chamber 70 in order to guide exhaled air from the nose and the mouth of the patient to a chemical sensor element 13 ([0036]-[0037]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tovey and Sherwood with the dividing wall and chambers taught by Baba in order to guide exhaled air from the nose and the mouth of the patient to the chemical sensor element.
Regarding claim 27, the combination of Tovey, Sherwood, and Baba discloses the invention as claimed, see rejection supra, and Baba further discloses that the chemical sensor element is in fluid communication with the mouth chamber of the gas sampling mask ([0037]).
Regarding claim 28, the combination of Tovey, Sherwood, and Baba discloses the invention as claimed, see rejection supra, and further discloses a chemical sensor holder disposed in the mouth chamber of the gas sampling mask configured to allow removable mounting of a chemical sensor element (Tovey: [0025]-[0027], [0075]-[0076]; Baba: [0068]).
Regarding claim 29, the combination of Tovey, Sherwood, and Baba discloses the invention as claimed, see rejection supra, and further discloses a removable breath sample container disposed within the mouth chamber of the gas sampling mask (Tovey: [0025]-[0027], [0075]-[0076]; Baba: [0068]).

Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Schindhelm et al. (U.S. Pub. No. 2014/0364758 A1; hereinafter known as “Schindhelm”), in view of Anglin, Jr. et al. (U.S. Pub. No. 2017/0307576 A1; hereinafter known as “Anglin”).
Regarding claim 24, Schindhelm discloses a breath sensing system (Abstract; Figs. 3-16) comprising a breath sampling mask comprising a mask housing configured to cover a portion of the face of a patient, the mask housing defining a breath receiving chamber (Figs. 5-16; [0069]; [0088]), and a chemical sensor element in fluid communication with the breath sampling mask, wherein the chemical sensor element interfaces with a breath sample collected through the breath sampling mask ([0007]; [0088]; [0096]; [0100]).  Schindhelm fails to expressly disclose that the chemical sensor element comprises a plurality of discrete binding detectors, each binding detector comprising a graphene varactor that comprises an insulator layer, a gate electrode, a dielectric layer, a graphene layer, and a contact electrode, though Schindhelm does teach a plurality of discrete biochemical sensors.  Anglin discloses a breath sensing system (Abstract; Figs. 1-3) comprising a chemical sensor element that interfaces with a collected breath sample comprising binding detectors that comprise graphene varactors, the graphene varactors comprising an insulator layer, a gate electrode, a dielectric layer, a graphene layer, and a contact electrode, in order to detect analytes with little variation ([0005]-[0006]; [0026]; [0028]; [0036]; [0041]; [0046]; [0141]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Schindhelm with a plurality of discrete 
Regarding claim 25, the combination of Schindhelm and Anglin discloses the invention as claimed, see rejection supra, and Anglin further discloses that the graphene varactor comprises eight gate electrode fingers (Fig. 3; [0009]; [0045]).

Allowable Subject Matter
Claim 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: nose clips for helping to secure such a breath sampling mask to the face of a patient are known (e.g., Nair), as well as nose clips that are associated with a mask and that include a sensor (Abreu, U.S. Pub. No. 2016/0296168 A1).  However, none of the prior art of record teaches or reasonably suggests a sensor attached to such a nose clip for securing such a breath sampling mask to the face of a patient.  Abreu’s nose clip, for example, does not secure the mask to the patient’s face.

Response to Arguments
Applicant’s arguments with respect to the claim objection and the rejections under 35 U.S.C. 112 have been fully considered and are persuasive in light of the amendments.  The objection and rejections have been withdrawn. 
Applicant’s arguments with respect to the rejections under 35 U.S.C. 103 have been fully considered and are persuasive in light of the amendments.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made, as detailed supra.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132.  The examiner can normally be reached on M-F 9am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THADDEUS B COX/Primary Examiner, Art Unit 3791